EXHIBIT 99.1 ATMI REPORTS FINANCIAL RESULTS FOR THE FOURTH QUARTER OF 2013 Revenues grew 6 percent compared with last year to $94.8 million Income from continuing operations was $0.19 per diluted share Income includes asset impairment charge of $0.28 per diluted share and a gain of $0.03 per diluted share DANBURY, CT — February 4, 2014 — ATMI, Inc. (NASDAQ-GS: ATMI), a global technology company, today reported financial results for the fourth quarter of 2013. Revenues from continuing operations were $94.8 million during the fourth quarter of 2013, an increase of 6 percent compared with $89.2 million during the same period last year, lifted by strong demand for products in Microelectronics, especially implant, and eVOLV™ license revenues. Income from continuing operations was $6.4 million, or $0.19 per diluted share, and included a pre-tax asset impairment charge of $11.5 million ($0.28 per diluted share), and a pre-tax gain of $1.2 million ($0.03 per diluted share) on the sale of a marketable security. Excluding these one-time items in the quarter, diluted earnings per share from continuing operations were $0.44. Income from continuing operations during the fourth quarter of 2012 was $11.9 million, or $0.36 per diluted share. “We concluded 2013 on a strong note in regards to operating performance and strategic objectives”, said Chief Executive Officer Doug Neugold. “Microelectronics achieved meaningful revenue growth in a challenging demand environment, and we recognized license revenues for eVOLV, our electronic waste recovery technology. On the strategic front, the divestiture of LifeSciences to Pall Corporation allows us to recognize the value of the business while placing it in the hands of a strategic owner with the desire and ability to grow in single-use technology. Finally, with the pending acquisition by Entegris, Inc., the consolidation we have enabled within the semiconductor supply chain will result in an even stronger supplier of performance materials and related consumable technologies to the world’s integrated circuit (IC) producers.” Operating expense increased due primarily to the $11.5 million impairment charge related to certain of our High Productivity Development assets. This action was taken to better align the research and development asset base with the select number of manufacturers producing leading node semiconductors. ATMI will not conduct a conference call with analysts or investors to discuss these quarterly results due to the pending acquisition by Entegris, Inc. The company expects to file its form 10-K with the SEC on or about March 7, 2014. About ATMI ATMI, Inc., a global technology company, provides specialty materials, material processing, and safe, high-purity materials handling and delivery solutions designed to increase process efficiencies for the microelectronics and other industries. For more information, please visit http://www.atmi.com. ATMI, eVOLV, and the ATMI logo are trademarks or registered trademarks of Advanced Technology Materials, Inc., in the United States, other countries, or both. Forward Looking Statements Statements contained herein that relate to ATMI’s future performance, including, without limitation, statements with respect to ATMI’s anticipated results of operations or level of business for 2014 or any other future period, are forward-looking statements within the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on current expectations only and are subject to certain risks, uncertainties, and assumptions, including, but not limited to, changes in semiconductor industry growth (including, without limitation, wafer starts) or ATMI’s markets; competition, problems, or delays developing, commercializing, and delivering new products; customer-driven pricing pressure; potential loss of key customers; problems or delays in Financial Results Q4 2013— Page 2 integrating acquired operations and businesses; uncertainty in the credit and financial markets; ability to protect ATMI’s proprietary technology; and other factors described in ATMI’s Form 10-K for the year ended December 31, 2012 and other subsequent filings with the Securities and Exchange Commission. Such risks and uncertainties may cause actual results to differ materially from those expressed in our forward-looking statements. ATMI undertakes no obligation to update any forward-looking statements. #### Contact: Troy Dewar Vice President, Investor Relations and Corporate Communications tdewar@atmi.com 2 Financial Results Q4 2013 — Page 3 ATMI, INC. SUMMARY STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share data) Three Months Ended December 31, Twelve Months Ended December 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income Interest income $ $ Other income (expense), net $ ) Income before income taxes Provision for income taxes Income from continuing operations $ $ Income (loss) from discontinued operations, net of tax ) ) ) Net income $ Earnings per diluted share, continuing operations $ Earnings (loss) per diluted share, discontinued operations $ ) $ $ ) $ ) Weighted average shares outstanding - diluted Comprehensive income $ 3 Financial Results Q4 2013 — Page 4 ATMI, INC. SUMMARY BALANCE SHEETS (in thousands) December 31, December 31, (Unaudited) Assets Cash & marketable securities (1) $ $ Accounts receivable, net Inventories, net Other current assets Assets held for sale Total current assets Property, plant, and equipment, net Marketable securities, non-current (1) Other assets Total assets $ $ Liabilities and stockholders’ equity Accounts payable $ $ Other current liabilities Liabilities held for sale $ $ Total current liabilities Non-current liabilities Stockholders’ equity Total liabilities & stockholders’ equity $ $ Total cash and marketable securities from continuing operations equaled $131.1 million and $166.2 million at December 31, 2013 and December 31, 2012, respectively. 4
